Citation Nr: 1714341	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected low back strain and degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 30 percent for service-connected cervical strain and DJD.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy of the femoral nerve, to include prior to November 5, 2014.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy of the femoral nerve, to include prior to November 5, 2014.

5.  Entitlement to an initial rating in excess of 20 percent for service-connected right lower extremity radiculopathy of the sciatic nerve, to include prior to October 29, 2012.

6.  Entitlement to an initial rating in excess of 20 percent for service-connected left lower extremity radiculopathy of the sciatic nerve, to include prior to October 29, 2012.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected left hand radiculopathy prior to October 29, 2012, and in excess of 20 percent from that date.

8.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to June 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009, September 2012 and August 2013 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO/AOJ).  

In October 2015, a videoconference hearing was held before the undersigned.  Regrettably, a technical difficulty prevented a transcript of that hearing from being created, and thus there is no record of that hearing testimony.  The Veteran was offered the opportunity to schedule a second hearing, but declined to do so.  

These matters were previously before the Board and remanded for additional development in April 2016 (when the Board also restored service connection for Parkinson's disease, finding that the severance of service connection for this disability was improper, and denied a rating in excess of 20 percent for left rotator cuff injury with traumatic arthritis.)  

As noted in the April 2016 Board decision, the AOJ has indicated that the Veteran's cervical spine DJD and left hand radiculopathy are on appeal from an August 2013 rating decision.  However, review of the record shows that those matters were previously addressed in a September 2012 rating decision which granted service connection for left hand radiculopathy as secondary to the service-connected cervical spine DJD, rated 10 percent from January 28, 2011, the date of receipt of the Veteran's claim for increase of his cervical spine DJD, and continued the 20 percent rating for his cervical spine DJD.  The Veteran submitted an October 2012 statement which indicated disagreement with the ratings assigned for those disabilities.  The August 2013 rating decision assigned an increased 20 percent rating for left hand radiculopathy from October 29, 2012, the date identified by the RO as receipt of the Veteran's claim for increase for this disability.  The September 2013 notice of disagreement which the AOJ accepted as in response to the August 2013 rating decision is also within the one-year appellate period from the September 2012 rating decision.  Thus, those matters are on appeal from the September 2012 rating decision. 

A January 2015 rating decision assigned an increased 30 percent rating for cervical spine DJD, from January 28, 2011, the date of receipt of the Veteran's claim for increase for this disability.  That rating decision also granted separate 20 percent ratings for radiculopathy of the left and right femoral nerve effective November 5, 2014.

As also noted in the April 2016 Board decision, the October 2012 statement referenced above was taken by the AOJ as the claim originating the present appeals for higher ratings for the Veteran's low back and cervical spine strain and DJD.  However, as the Veteran submitted a January 28, 2011 statement seeking higher evaluations for his low back and cervical spine (and, as service connection for left hand radiculopathy was granted as secondary to his cervical spine strain and DJD and service connection for bilateral lower extremity radiculopathy of the sciatic and femoral nerves was granted as secondary to his low back strain and DJD on the basis of his January 2011 claim for increase for his low back and cervical spine disabilities), the claims for initial increased ratings for left hand and bilateral lower extremity radiculopathy of the femoral and sciatic nerve also arise from this January 2011 claim for increase.  Therefore, the present appeals originate from the Veteran's January 28, 2011 correspondence. 

Finally, the Veteran's left hand radiculopathy has been assigned "staged" ratings.  Thus, the issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.


FINDINGS OF FACT

1.  At no time during the rating period on appeal has the Veteran's service-connected low back strain and DJD been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes having a total duration of at least 6 weeks.

2.  At no time during the rating period on appeal has the Veteran's service-connected cervical strain and DJD been manifested by unfavorable ankylosis of the entire cervical spine, or by incapacitating episodes having a total duration of at least four weeks but less than six during the past 12 months.

3.  From January 28, 2011, the Veteran's service-connected right femoral nerve disability has been productive of no more than moderate incomplete paralysis.


4.  From January 28, 2011, the Veteran's service-connected left femoral nerve disability has been productive of no more than moderate incomplete paralysis.

5.  From January 28, 2011, the Veteran's service-connected right sciatic nerve disability has been productive of no more than moderate incomplete paralysis.

6.  From January 28, 2011, the Veteran's service-connected left sciatic nerve disability has been productive of no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for service-connected low back strain and DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5242-5243 (2016).

2.  A rating in excess of 30 percent for service-connected cervical strain and DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Code 5242-5237 (2016).

3.  The Veteran's right lower extremity radiculopathy of the femoral nerve associated with low back strain and DJD warrants a separate 20 percent rating from (the earlier effective date of) January 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8526 (2016).

4.  The Veteran's left lower extremity radiculopathy of the femoral nerve associated with low back strain and DJD warrants a separate 20 percent rating from (the earlier effective date of) January 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8526 (2016).

5.  The Veteran's right lower extremity radiculopathy of the sciatic nerve associated with low back strain and DJD warrants a separate 20 percent rating from (the earlier effective date of) January 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2016).

6.  The Veteran's left lower extremity radiculopathy of the sciatic nerve associated with low back strain and DJD warrants a separate 20 percent rating from (the earlier effective date of) January 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The  development actions of the AOJ have substantially complied with the Board's April 2016 remand instructions; the May 2016 VA examination reports are of record.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, it is noted that, while the April 2016 Board remand of this appeal was being processed by and AOJ, the Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

However, as will be further explained below, the Veteran is already in receipt of a 40 percent evaluation for his low back strain and DJD and a 30 percent evaluation for his cervical strain and DJD under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for the entire appeal period.  38 C.F.R. § 4.71a.  The only way he may receive higher schedular ratings under the General Rating Formula is by demonstrating unfavorable ankylosis of the cervical and/or thoracolumbar spine (meaning the spinal segment is fixed either in flexion or extension) or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Note (5).  Thus, as the General Rating Formula criteria for evaluations in excess of 40 percent for the thoracolumbar and in excess of 30 percent for the cervical spine do not involve assessment of range of motion, a remand of these claims in order to obtain a current examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Legal Criteria

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claims adjudicated herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, such as here, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 11 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim for an increased rating was filed until VA makes a final decision on the claim.  Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


Thoracolumbar and Cervical Spine

By an August 2013 rating decision, in accordance with the criteria set forth in the General Rating Formula, 38 C.F.R. § 4.71a, the RO continued the Veteran's 20 percent rating for his cervical strain under Code 5242 and decreased the 40 percent rating for his low back strain to 20 percent from March 13, 2013 under Code 5237 (a subsequent January 2015 rating decision restored the 40 percent rating for low back strain from March 13, 2013 under Code 5242-5243 and assigned an increased 30 percent rating for cervical strain under Code 5242-5237 from January 28, 2011, the date of receipt of the Veteran's claim for increase).  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four numbers reflect the diagnosed disability.  The four numbers after the hyphen identify the criteria used to evaluate that disability.

Code 5242 for degenerative arthritis of the spine refers to Code 5003 for degenerative arthritis.  Under this code, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's limitation of motion is compensable.  Accordingly, it is beneficial to the Veteran to evaluate his disabilities under Code 5237 for lumbosacral or cervical strain or Code 5243 for intervertebral disc syndrome (IVDS). 

Back disabilities, such as lumbosacral and cervical strains, are rated under either the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 30 percent evaluation is warranted if forward flexion of the cervical spine is limited to 15 degrees or less or if there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Alternatively, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Code 5237.

Note (1): For purposes of evaluations under diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

As noted previously herein, the Veteran's claim for an increased rating was received January 28, 2011.  Throughout the claims period on appeal, a 40 percent rating has been in effect for the Veteran's low back strain and DJD and a 30 percent rating has been in effect for his cervical strain and DJD.  See, eg., May 10, 2016 Rating Decision - Codesheet.  

Review of the record shows that the March 2013 and November 2014 VA examination reports include findings of IVDS of the thoracolumbar spine and the May 2016 VA examination reports include findings of both cervical and thoracolumbar spine IVDS.  However, these examination reports note that the Veteran has not experienced incapacitating episodes.  There is also no evidence showing that the Veteran has been prescribed bed rest to treat his IVDS during the course of his appeal.  There is no contention to the contrary.

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under this section of the rating schedule.  As such, a rating based on IVDS is not appropriate, and it is more beneficial to evaluate the Veteran's lumbar and cervical spine disabilities under the General Rating Formula.

In order to obtain a higher schedular rating under the General Rating Formula, the Veteran's cervical and/or thoracolumbar disabilities would have to manifest unfavorable ankylosis of the entire cervical and/or thoracolumbar spine.  

There is no indication that the Veteran's cervical and/or thoracolumbar spine is ankylosed.  The VA examination reports note active, albeit limited, range of motion of the cervical and thoracolumbar spine and the May 2016 VA examination report specifically reflects the finding that there was no ankylosis of the spine.

Further, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Separate ratings are in effect for left and right lower extremity radiculopathy of the femoral and sciatic nerves.  Notably, the ratings assigned for bilateral lower extremity radiculopathy of the femoral nerves have not been appealed; the Veteran does not contend that higher ratings are warranted for neurological impairment of the femoral nerves.  Regardless, they are part of the lumbar spine claim on appeal.  

The ratings assigned for bilateral lower extremity radiculopathy of the sciatic and femoral nerves are addressed below.  As explained below, there is otherwise no basis for assigning separate compensable ratings for neurological manifestations.  Bowel or bladder impairment has not been shown.


Bilateral Lower Extremity Radiculopathy

In an August 2013 rating decision, the RO granted service connection and assigned separate 10 percent ratings for radiculopathy of the left and right sciatic nerves secondary to the Veteran's service-connected low back strain and DJD.  The rating decision noted that "[a]lthough you have not claimed this issue, we have inferred a claim for radiculopathy of your lower extremity based on findings on your VA examination."  The referenced VA examination was the March 2013 examination discussed above.  The RO assigned the rating from October 29, 2012, the date accepted by the RO as the date of receipt of the Veteran's claim for increased ratings for his service-connected lumbar and cervical spine disabilities (a subsequent January 2015 rating decision assigned increased 20 percent ratings for radiculopathy of the sciatic nerve of each lower extremity from October 29, 2012).  The January 2015 rating decision also granted service connection and assigned separate 20 percent ratings for radiculopathy of the left and right femoral nerves "as related to the service-connected disability of low back strain, degenerative joint disease" effective from November 5, 2014, the date of VA contract examination showing moderate incomplete paralysis of the left and right femoral nerve due to the Veteran's service-connected low back disability.  However, as noted in the Introduction, the claims for increased initial ratings for bilateral lower extremity radiculopathy of the femoral and sciatic nerves arise from the Veteran's January 28, 2011 claim for increase of his low back strain and DJD.  

The Veteran's bilateral lower extremity radiculopathy of the sciatic nerve has been rated pursuant to 38 C.F.R. § 4.124a, Code 8520.  His bilateral lower extremity radiculopathy of the femoral nerve has been rated pursuant to 38 C.F.R. § 4.124a, Code 8526.

Under Code 8520, for paralysis of the sciatic nerve, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.  

Under Code 8526, for paralysis of the femoral nerve, moderate incomplete paralysis warrants a 20 percent disability evaluation and severe incomplete paralysis warrants a 30 percent evaluation.  A 40 percent evaluation is warranted for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Code 8526.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

Additionally, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Finally, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they may be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Review of the record shows that, during his February 2011 hearing before a decision review officer (DRO), the Veteran testified that his lower back disability was causing him to have weakness in his legs.  

A March 2011 VA examination report notes that the Veteran complained of constant intense back pain which radiated down both legs.  It is also noted that, since his fall in June 2010, "the radiating pain got really bad and constant."

VA treatment records include an August 2011 Progress Note which shows an assessment of "lumbago with degenerative disk disease at L4-5 and L5-S1 level with facet arthropathy with referred pain down the leg."  

A November 2012 VA treatment report notes bilateral shooting pain in both legs for "several months."  A December 2012 report of VA magnetic resonance imaging (MRI) of the lumbar spine notes a clinical history of bilateral lumbar radiculopathy.  

A January 2013 VA treatment report shows that the Veteran "experiences intermittent sharp shooting pains from his low back and down the posterior legs to the foot" and "when this occurs his legs feel weak.  Has fallen a few times."  Similarly, a February 2013 report of neurosurgery consultation also notes the shooting pain down the back of both legs.  

On March 2013 VA back examination, the Veteran reported "numbness/tingling and shooting pains into the feet bilaterally."  On examination, muscle strength testing was 4/5 for knee extension, ankle plantar flexion and dorsiflexion and great toe extension.  There was no muscle atrophy.  Knee and ankle reflex examination was 1+ (hypoactive), sensory examination showed decreased sensation to light touch throughout and the Veteran was unable to perform straight leg raising test.  The examiner noted bilateral lower extremity radiculopathy of the femoral and sciatic nerve productive of moderate constant pain, paresthesias and/or dysesthesias and numbness.  No other neurologic abnormalities were noted.  

A March 2013 VA peripheral nerves examination report shows mild incomplete paralysis of the sciatic, external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral) and internal saphenous nerves of the left and right lower extremities.  

A November 2014 VA thoracolumbar spine examination report shows bilateral lower extremity radiculopathy productive of constant pain which is severe in the right and moderate in the left lower extremity.  Muscle strength testing was 3/5 throughout, there was no muscle atrophy.  This examination report also shows moderate bilateral lower extremity paresthesias and/or dysesthesias and numbness.  The severity of the Veteran's femoral and sciatic radiculopathy was described as severe in the right lower extremity and moderate in the left lower extremity.  

A May 2016 VA thoracolumbar spine examination report notes moderate radiculopathy of the femoral and sciatic nerves of the right and left lower extremity with moderate constant pain, paresthesias and/or dysesthesias and numbness of each lower extremity.  

A May 2016 peripheral nerves examination report shows diagnoses of mild bilateral lower extremity radiculopathy.  Examination showed mild constant pain and paresthesias and/or dysesthesias and moderate numbness of each lower extremity.  The examiner noted mild incomplete paralysis of the sciatic, external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral) and internal saphenous nerves of the left and right lower extremities.

The Board finds that separate 20 percent ratings for radiculopathy of the left and right lower extremity femoral and sciatic nerves associated with low back strain and DJD is warranted from January 28, 2011, the date of receipt of the Veteran's claim for an increased rating for his service-connected low back disability.  VA treatment records dated subsequent to the Veteran's January 2011 claim for increase consistently note his complaints of radiating pain into both legs which result in weakness and occasionally cause him to fall.  Notably, radiating pain is contemplated under the General Rating Formula for Diseases and Injuries of the Spine and, as such, a separate rating cannot be provided under the neurological diagnostic codes for radiating pain alone.  38 C.F.R. § 4.14.  However, as review of the record shows that he complained of weakness which caused him to fall, and with resolution of reasonable doubt in favor of the Veteran, separate 20 percent ratings for radiculopathy of the left and right lower extremity femoral and sciatic nerves associated with his service-connected low back disability is warranted throughout the appeal period since receipt of his claim for increase on January 28, 2011.  

However, a rating in excess of 20 percent is not warranted for either lower extremity femoral or sciatic nerve at any time during the appeal period because the disability picture does not more nearly approximate severe neuritis, neuralgia, or incomplete paralysis of the femoral nerve or moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  The Veteran's left lower extremity radiculopathy has been characterized as no more than moderate throughout the appeal period.  Regarding the right lower extremity, it is noted that the November 2014 VA examination report shows severe constant pain and severe right lower extremity radiculopathy; however, the totality of the evidence during the appeal period shows that the severity of the Veteran's right lower extremity radiculopathy of the femoral and sciatic nerves is more akin to a moderate level of disability.  Moreover, the subsequent May 2016 thoracolumbar examination report shows moderate radiculopathy of the right lower extremity femoral and sciatic nerves and the May 2016 peripheral nerves examination report characterizes these disabilities as no more than mild.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with radiculopathy of the sciatic and/or femoral nerve more closely approximates the criteria for a rating in excess of 20 percent for either lower extremity under Code 8520 or 8526, respectively, at any time during the appeal.  38 C.F.R. §§ 4.3, 4.7.

It is noted that the March 2013 and May 2016 VA peripheral nerves examination reports show mild incomplete paralysis of the sciatic, external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral) and internal saphenous nerves of the left and right lower extremities.  However, the separate ratings for right and left lower extremity radiculopathy based on sciatic and femoral nerve impairment encompasses the other nerves separately identified/described; separate ratings for each nerve would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  

The Board has considered the Veteran's contentions that his thoracolumbar and cervical spine disabilities and radiculopathy of each lower extremity warrants higher disability ratings.  In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his back and leg disabilities, such as pain and weakness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of his service-connected disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's spine and lower extremity neurologic disabilities has been demonstrated by the medical evidence that existed at that time.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased ratings are warranted.

Extraschedular Considerations

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran's lumbar and cervical spine disorders are shown by the competent medical evidence as productive of limitation of motion without ankylosis and his bilateral lower extremity radiculopathy of the femoral and sciatic nerves is shown by the competent medical evidence as productive of moderate incomplete paralysis with pain, weakness, numbness and loss of sensation.  He has not alleged any other symptoms or manifestations which have been attributed to these disabilities that suggest an exceptional or unusual disability picture in terms of the nature or severity of these disabilities.  The Board finds that the associated symptomatology and severity of disability as a result of the Veteran's lumbar and cervical spine and bilateral lower extremity radiculopathy are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, that the collective impact or combined effect of one or more service-connected disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In light of the foregoing, the Board finds that the schedular criteria are not inadequate and that referral for consideration of extraschedular ratings is not required.

Finally, regarding the matter of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities, it is noted that the Veteran has been in receipt of a combined 100 percent rating for his service-connected disabilities throughout the appeal.  However, this does not necessarily render moot the issue of entitlement to a TDIU.  The Court has held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

In the present case, the Veteran has not claimed, and the evidence does not show, that any of the service-connected disabilities addressed in this appeal, low back strain and DJD, cervical strain and DJD, right lower extremity radiculopathy of the sciatic nerve, left lower extremity radiculopathy of the sciatic nerve, right lower extremity radiculopathy of the femoral nerve or left lower extremity radiculopathy of the femoral nerve, alone, renders him unemployable; as such, the issue of entitlement to a total disability rating based on individual unemployability as to these claims has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 40 percent for low back strain and DJD is denied.

A rating in excess of 30 percent for cervical strain and DJD is denied.

A separate 20 percent evaluation for moderate right lower extremity radiculopathy of the femoral nerve associated with low back strain and DJD is granted from (the earlier effective date of) January 28, 2011, subject to the law and regulations governing payment of monetary benefits. 

A rating in excess of 20 percent for right lower extremity radiculopathy of the femoral nerve associated with low back strain and DJD is denied.

A separate 20 percent evaluation for moderate left lower extremity radiculopathy of the femoral nerve associated with low back strain and DJD is granted from (the earlier effective date of) January 28, 2011, subject to the law and regulations governing payment of monetary benefits. 

A rating in excess of 20 percent for left lower extremity radiculopathy of the femoral nerve associated with low back strain and DJD is denied.

A separate 20 percent evaluation for moderate right lower extremity radiculopathy of the sciatic nerve associated with low back strain and DJD is granted from (the earlier effective date of) January 28, 2011, subject to the law and regulations governing payment of monetary benefits. 

A rating in excess of 20 percent for right lower extremity radiculopathy of the sciatic nerve associated with low back strain and DJD is denied.

A separate 20 percent evaluation for moderate left lower extremity radiculopathy of the sciatic nerve associated with low back strain and DJD is granted from (the earlier effective date of) January 28, 2011, subject to the law and regulations governing payment of monetary benefits. 

A rating in excess of 20 percent for left lower extremity radiculopathy of the sciatic nerve associated with low back strain and DJD is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims for an increased rating for left hand radiculopathy and SMC based on the need for regular aid and attendance.

The Veteran underwent VA hand and finger examination in May 2016.  Subsequent electronic mail (email) communications regarding this examination from an Administrative Officer, Compensation and Pension Service, reflect that the Veteran does not agree with the examination results and include a June 30, 2016 email which states that the "provider is willing to enter an addendum to the ROM [range of motion] for the hands only" and requests that the AOJ request an addendum to this examination report.  However, the addendum could not be obtained because the AOJ had adjudicated the matter and certified the claim to the Board.  On remand, such addendum should be obtained.  

The matter of entitlement to SMC based on the need for regular aid and attendance requires consideration of the entirety of the Veteran's service-connected disability picture, and is therefore inextricably intertwined with the increased rating claim remanded herein.  In addition, the Board notes that the last opinion in the record addressing the impact of his disabilities on his activities of daily living and independence was provided in August 2010.  Since that time, the Veteran's disabilities have increased in severity, and he has alleged continued worsening.  In this regard, the May 2016 VA peripheral nerves examination report notes that the Veteran cannot stand or walk for more than 10 minutes and has difficulty with shaving, dressing and bathing.  It is noted that the Veteran's wife helped him with dressing; however, review of the record shows that she passed away in February 2017.  Accordingly, adjudication of the claim for entitlement to SMC based on the need for regular aid and attendance is deferred pending resolution of the increased rating claim on appeal.  In addition, the Board finds that an examination to secure a medical advisory opinion that adequately addresses whether the Veteran needs regular aid and attendance based on his service-connected disabilities alone is necessary.

On remand, updated VA and private treatment records should be obtained (VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  After completing the above, refer the case to the VA examiner who provided the May 2016 VA hand and finger examination report and request:

a. that the examiner provide the addendum with respect to ranges of motion of the hands referenced in the June 30, 2016 email from the Administrative Officer, Compensation and Pension Service.  [If the May 2016 VA examiner is no longer available, the Veteran's claims file should be forwarded to an appropriate VA examiner for review and a response to the question posed herein.  If, in the examiner's opinion, an examination and/or interview of the Veteran is necessary for the medical assessment sought, such examination and/or interview should be conducted.]

b. In addition to providing the addendum referenced in the June 30, 2016 email from the Administrative Officer, Compensation and Pension Service, the examiner is requested to specifically indicate the functional limitations of the left hand, including whether the Veteran has lost the use of his left hand; whether he has no effective function left; and the impact the Veteran's left hand radiculopathy has on his functioning, including occupational functioning and his ability to be independent in his activities of daily living.

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development sought above is completed, arrange for the Veteran to be afforded an aid and attendance examination to assess his need for aid and attendance (due to service-connected disabilities only, currently right wrist injury with traumatic arthritis and loss of use of the hand, low back strain with DJD, cervical spine strain with DJD, Parkinson's disease, left rotator cuff injury with traumatic arthritis, right leg varicose veins, bilateral lower extremity radiculopathy of the sciatic nerve, bilateral lower extremity radiculopathy of the femoral nerve, left hand radiculopathy, nasal allergy, bilateral plantar fasciitis, balance impairment associated with Parkinson's disease, left ear hearing loss and tinea pedis, folliculitis, dermatitis).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and interview and examination of the Veteran, the examiner must opine as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities alone.  The examiner should also specifically discuss the Veteran's capability for self-care functions.

The opinion provider must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above development, please review the record and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


